DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reasons for allowance is the inclusion of limitations “a first mechanism for blocking the pump which is able to be actuated by means of an external action of a user when the pump is actuated in the lower position, - a second mechanism which is configured in order, by means of an external action of a user, to displace the two assemblies with respect to one another from a first position, in which the two assemblies are axially connected, to a second position in which the two assemblies are able to be moved axially apart from one another” in claim 7. The closest prior arts are Scott (US PG PUB 2017/0113237), Lamboux (US PG PUB 2018/0141066), Lamboux (US PN 8,668,121), and Meshberg (US PN 4,271,875). None of the prior arts teach a travel dispenser comprising a two assemblies wherein the dispenser comprises a first and second mechanism that control the connection between the two assemblies and means for blocking and unblocking the pump during use. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 7-12 (now renumbered as claims 1-6) and dependent claims 1-6 (now renumbered as 7-12) are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754